Citation Nr: 1734245	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-16 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for bilateral pes planus or flat feet.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1978 to August 1981.  The Veteran also had some additional service in the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This case was previously before the Board in March 2016 and it was remanded for additional development to the Agency of Original Jurisdiction (AOJ) for further development.  


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's right knee disability is not caused by or related to service.

2.  The preponderance of the evidence indicates that arthritis of the right knee did not manifest itself to a compensable degree within one year of service.  

3.  The preponderance of the evidence indicates that the Veteran's left knee disability is not caused by or related to service.

4.  The preponderance of the evidence indicates that arthritis of the left knee did not manifest itself to a compensable degree within one year of service.  

5.  The preponderance of the evidence indicates that the Veteran's pes planus disability is not caused by or related to service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2016).

2.  The criteria for entitlement to service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2016).

3.  The criteria for entitlement to service connection for a pes planus disability are not met.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letters dated November 2009 before the February 2010 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, the rating decision, the statement of the case, the remand, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include his service treatment records (STR) and VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA also provided the Veteran with several VA examinations to establish service connection for his disabilities in January 2010 and January 2017.  Moreover, the Board finds that the opinion and the addendum opinion provided by the January 2017 VA examiners are adequate to adjudicate the claim regarding the Veteran's claimed right knee disability, left knee disability, and bilateral pes planus disability and substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to the diagnosis and origins of his claimed disabilities, which was based on citations to the relevant evidence found in the claims file.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The claims 

The Veteran contends that his right knee disability, left knee disability, and his bilateral pes planus disability are due to his military service.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 C.F.R. §§ 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Lastly, in order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Right knee disability 

As to a present disability, the Veteran was diagnosed with minor bilateral degenerative joint disease of the knee.  See January 2010 VA examination.  

As to the in-service incurrence, a review of the Veteran's STRs indicates that he was given a periodic health examination in February 1980 and that examination indicated that he had no issues related to his knees.  See February 6, 1980.  Following the February examination, the Veteran's service treatment records show that the Veteran did have one report of right knee pain that lasted for two days.  See December 29, 1980.  The record reflects that this is the only instance that the Veteran reported an issue with his right knee during his active service.  Subsequently, on the Veteran's separation physical the Board notes that he did indicate that he had swollen and painful joints but he also indicated that he did not have a "trick" or locked knee.  The doctor performing the examination indicated that the Veteran had an issue with his left little finger but made no mention regarding the Veteran's knees.  See July 29, 1981 separation physical.  Finally, the Veteran took a re-enlistment examination for the Army Reserve and that examination demonstrated that he had no issues with his knees.  See re-enlistment examination August 27, 1985.  

As to the Veteran's lay statements, the Veteran has reported to VA that he has had pain in his feet and knees since his military service.  See statement in support of claim September 10, 2009.  

The Board finds that the Veteran is considered competent to report on observable symptoms, such as pain because these symptoms are observable by a lay person.  See Jandreau, supra; Kahana, supra.  However, the Board also finds that the Veteran is not competent to provide a medical opinion as to the origins of his present disability because such an opinion requires medical expertise which he does not have.  See Jandreau, supra; Kahana, supra.  As such, the Board places little probative weight on the Veteran's statements because they are not supported by the medical evidence contained in his medical history and he does not have the medical expertise to provide an opinion as to the origin of his disability.  See Davidson, supra.  

Turning to the Veteran's medical history, the record reflects that the Veteran began receiving care for his right knee several decades after he separated from service.  In August 2000, the Veteran had a medical appointment with VA and denied having any problems with his hips, knees, ankles, or feet other than the callus which he was seeing the podiatrist for.  See August 7, 2000, VA progress note.  Subsequently, in October 2009, the Veteran attended a physical therapy session and reported that he has bilateral knee pain for the last two to three years.  The Veteran also stated that the pain has increased in last six months and it "is waking him up at night."  The VA progress note from this visit shows that the physical therapist diagnosed the Veteran with bilateral knee pain and reported that the mechanism of the injury was bumping into a tow hitch on a car about two to three years ago.  See October 22, 2009, VA progress note.  The Board acknowledges that the VA physical therapist did not specify which knee bumped into a trailer hitch but the Board still finds this progress note extremely significant because the Veteran did not attribute his bilateral knee pain to his military service.  Moreover, in September 2010 a VA progress note states that the Veteran reported that he has bilateral flat feet and that about five years ago, insidiously, without any trauma, he developed pain over both of his knees with some extension of his pain to his anterior shins.  See September 3, 2010, VA progress note.  Lastly, in February 2016 the Veteran reported to VA that he has had knee pain for the past two to three years and he denied any injuries or inciting incidents.  The Veteran also stated that the pain is the same in both knees and the pain is localized to the anterior aspect of both knees.  See February 2, 2016, VA progress note.  

The Board finds the information contained in the Veteran's medical history to be highly probative as to the nature and etiology of the Veteran's disability. Accordingly, the Board places significant weight on this information.  See Davidson supra.  

The Veteran was also provided a VA examination to determine the nature and etiology of the Veteran's right knee disability.  The examiner reported that the Veteran was seen in December 1980 for a right knee problem.  The examiner also noted that there was no evidence of any additional care for his right knee for the remainder of his time in service and his exit examination did not note any problems with the right knee problems.  See January 4, 2010, VA examination.  The examiner continued by stating that for the next twenty years the Veteran did not seek any care for his right knee.  The Veteran began seeking care for his right knee in 2007 and at that time the Veteran was being seen for bilateral knee problems.  The examiner opined that based on the above information, it is unlikely that the Veteran's current bilateral knee condition, left greater than right was the result of any problems he had with his right knee while in the service.  The Veteran's current problem of his right knee is likely the result of normal aging.  See January 4, 2010, VA examination.  

Moreover, an addendum opinion was provided in January 2017 after additional medical records were added to the Veteran's claims file.  The examiner reviewed the additional records that were added to the Veteran's claims file and stated that there was no information contained within the records that would result in the change of my previous opinion.  See January 5, 2017 addendum opinion.  

The Board finds that the January 2010 VA examination and the subsequent addendum opinion to be the most probative evidence available regarding the nature and etiology of the Veteran's disability.  The Board has reached this conclusion because this opinion was well-reasoned, detailed, and cited to the relevant evidence of record.  Accordingly, the Board places significant weight on this opinion.  See Davidson supra.  

On review, the record reflects that the Veteran began seeking care for his knees in 2007 and X-rays obtained at that time revealed that he had evidence of minor degenerative changes.  See January 4, 2010, VA examination.  Consequently, there is no probative evidence to identify right knee arthritis as manifesting in service or within the post-service year, and the preponderance of the evidence is against a finding of continuity of right knee arthritis symptomatology since service.  For these reasons, the Veteran's right knee disability is not entitled to the presumption of service connection on the basis of chronicity.  See 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a).

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's right knee disability is not caused by or related to the Veteran's military service.  In reaching this conclusion, the Board has considered the Veteran's lay statements and the available medical information, but finds that the opinion provided by the VA examiner to be the most probative piece of evidence.  Accordingly, the Board finds that entitlement to service connection for a right knee disability is not warranted because the weight of the probative evidence is against a finding that the Veteran's current disability was due to an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303, 3.309. 

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a right knee disability, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Left knee disability 

As to a present disability, the Veteran was diagnosed with minor bilateral degenerative joint disease of the knee.  See January 2010 VA examination.  

As to the in-service incurrence, the Veteran's STRs are silent for any complaints or treatments for any left knee injuries while in service.  In fact, a review of the Veteran's STRs indicates that he was given a periodic health examination in February 1980 and that examination indicated that he had no issues related to his knees.  See February 6, 1980.  Subsequently, on the Veteran's separation physical the Board notes that he did indicate that he had swollen and painful joints but he also indicated that he did not have a "trick" or locked knee.  The doctor performing the examination indicated that the Veteran had an issue with his left little finger but made no mention regarding the Veteran's knees.  See July 29, 1981, separation physical.  Finally, the Veteran took a re-enlistment examination for the Army Reserve and that examination demonstrated that he had no issues with his knees.  See re-enlistment examination August 27, 1985.  

As to the Veteran's lay statements, the Veteran has reported to VA that he has had pain in his feet and knees since his military service.  See statement in support of claim September 10, 2009.  

The Board finds that the Veteran is considered competent to report on observable symptoms, such as pain because these symptoms are observable by a lay person.  See Jandreau, supra; Kahana, supra.  However, the Board also finds that the Veteran is not competent to provide a medical opinion as to the origins of his present disability because such an opinion requires medical expertise which he does not have.  See Jandreau, supra; Kahana, supra.  As such, the Board places little probative weight on the Veteran's statements because they are not supported by the medical evidence contained in his medical history and he does not have the medical expertise to provide an opinion as to the origin of his disability.  See Davidson, supra.  

Turning to the Veteran's medical history, the record reflects that the Veteran began receiving care for his left knee several decades after he separated from service.  In August 2000, the Veteran had a medical appointment with VA and denied having any problems with his hips, knees, ankles, or feet other than the callus which he was seeing the podiatrist for.  See August 7, 2000, VA progress note.  Subsequently, in October 2009, the Veteran attended a physical therapy session and reported that he has bilateral knee pain for the last two to three years.  The Veteran also stated that the pain has increased in last six months and it "is waking him up at night."  The VA progress note from this visit shows that the physical therapist reported that the mechanism of the injury was bumping into a tow hitch on a car about two to three years ago.  See October 22, 2009, VA progress note.  The Board acknowledges that the VA physical therapist did not specify which knee bumped into a trailer hitch but the Board still finds this progress note extremely significant because the Veteran did not attribute his bilateral knee pain to his military service.  Moreover, in September 2010 a VA progress note states that the Veteran reported that he has bilateral flat feet and that about five years ago, insidiously, without any trauma, he developed pain over both of his knees with some extension of his pain to his anterior shins.  See September 3, 2010, VA progress note.  Lastly, in February 2016 the Veteran reported to VA that he has had knee pain for the past two to three years and he denied any injuries or inciting incidents.  The Veteran also stated that the pain is the same in both knees and the pain is localized to the anterior aspect of both knees.  See February 2, 2016 VA progress note.  

The Board finds the information contained in the Veteran's medical history to be highly probative as to the nature and etiology of the Veteran's disability. Accordingly, the Board places significant weight on this opinion.  See Davidson supra.  

The Veteran was also provided a VA examination to determine the nature and etiology of the Veteran's left knee disability.  The examiner reported that the Veteran stated that he did have problems with his left knee while in service and he wasn't sure if he got any care for his left knee while in the service.  The examiner reported that the Veteran only had a report of right knee pain in service and that there was no evidence of knee problems upon discharge from the service.  See January 4, 2010, VA examination.  The examiner added that the Veteran began seeking care for his right knee in 2007 and at that time he was being seen for bilateral knee problems and that the he reported that his left knee was worse than his right.  Lastly, the examiner stated X-ray evidence showed that there was evidence of an old injury to the left medial collateral ligament.  The Veteran was questioned about any injuries to the left knee and he did not recall any specific injuries to the left knee.  The examiner concluded by stating that his exit examination was considered normal and that based on the above information, it is unlikely that the Veteran's current bilateral knee condition, left greater than right was the result of any problems he had with his right knee while in the service.  See January 4, 2010, VA examination.  

Moreover, an addendum opinion was provided in January 2017 after additional medical records were added to the Veteran's claims file.  The examiner reviewed the additional records that were added to the Veteran's claims file and stated that there was no information contained within the records that would result of the change in my previous opinion.  See January 5, 2017 addendum opinion.  

The Board finds that the January 2010 VA examination and the subsequent addendum opinion to be the most probative evidence available regarding the nature and etiology of the Veteran's disability.  The Board has reached this conclusion because this opinion was well-reasoned, detailed, and cited to the relevant evidence of record.  Accordingly, the Board places significant weight on this opinion.  See Davidson supra.  

On review, the record reflects that the Veteran began seeking care for his knees in 2007 and X-rays obtained at that time revealed that he had evidence of minor degenerative changes.  See January 4, 2010 VA examination.  Consequently, there is no probative evidence to identify left knee arthritis as manifesting in service or within the post-service year, and the preponderance of the evidence is against a finding of continuity of left knee arthritis symptomatology since service.  For these reasons, the Veteran's left knee disability is not entitled to the presumption of service connection on the basis of chronicity.  See 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a).

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's left knee disability is not caused by or related to the Veteran's military service.  In reaching this conclusion, the Board has considered the Veteran's lay statements and the available medical information, but finds that Veteran's medical history and the opinion provided by the VA examiner to be the most probative pieces of evidence.  Accordingly, the Board finds that entitlement to service connection for a left knee disability is not warranted because the weight of the probative evidence is against a finding that the Veteran's current disability was due to an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303, 3.309. 

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a left knee disability, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Bilateral pes planus disability.  

As to a current disability, the Veteran is currently diagnosed with bilateral pes planus.  See January 3, 2017, VA examination.  

As to the in-service incurrence, the Veteran's STRs are silent for any complaints or treatments for a foot condition to include bilateral pes planus.  In fact, a review of the Veteran's STRs indicates that he did not enter the service with a pre-existing condition and his entrance examination was silent regarding any issue involving his feet.  See June 5, 1978, entrance examination.  Subsequently, he was given a periodic health examination in February 1980 and that examination demonstrated that he had no issues related to his feet.  See February 6, 1980, STR.  Furthermore, on the Veteran's separation physical he did not indicate that he had any issues with his feet when he was leaving the service.  See July 29, 1981, separation physical.  Finally, the Veteran took a re-enlistment examination for the Army Reserve and that examination did not indicate that the Veteran had any issues with his feet.  See re-enlistment examination August 27, 1985.  

As to the Veteran's lay statements, the Veteran has reported to VA that he has had pain in his feet and knees since his military service.  See statement in support of claim September 10, 2009.  

The Board finds that the Veteran is considered competent to report on observable symptoms, such as pain because these symptoms are observable by a lay person.  See Jandreau, supra; Kahana, supra.  In addition, flat feet are considered to be one of those identifiable bodily features that a lay person may notice and observe.  However, as noted more fully below, the Veteran's statement of continuity with respect to this condition are contradicted by the record and the Board therefore does not find him to be a credible historian in this regard.

Turning to the Veteran's medical history, the Veteran's VA treatment notes demonstrate that he did not have issues with his feet until several decades after he left active duty service.  Specifically, a VA progress note from August 2000 indicated that the Veteran denied problems with his feet other than the callus that he was seeing a podiatrist for.  See VA progress note August 7, 2000.  Moreover, the record reflects that the patient did not start complaining about bilateral pes planus until the year 2009.  See VA progress note October 22, 2009.  

The Board finds the Veteran's medical history to be highly probative as to the nature and origin of his claimed disability and places significant weight on these records.  See Davidson, supra.  

The Veteran was also afforded a VA examination to determine the nature and etiology of his bilateral pes planus in January 2017.  At that examination, the Veteran reported a history of constant bilateral mid-plantar arch area discomfort that has been present since military service from 1978 to 1981.  After a review of the Veteran's medical history and an examination of the Veteran, the examiner opined that it was less likely than not that that the Veteran's bilateral pes planus was incurred in or caused by the service.  The examiner concluded by stating that the Veteran did not have any documentation of pes planus while in service and that there was no evidence that the Veteran had an increase in severity of his pes planus condition while in service.  See January 3, 2017 VA examination.  

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's bilateral pes planus disability is not caused by or related to the Veteran's military service.  In reaching this conclusion, the Board has considered the Veteran's lay statements and the available medical information, but finds that Veteran's medical history and the opinion provided by the VA examiner to be the most probative pieces of evidence.  Accordingly, the Board finds that entitlement to service connection for a bilateral pes planus disability is not warranted because the weight of the probative evidence is against a finding that the Veteran's current disability was due to an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303, 3.309. 

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a left knee disability, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right knee disability, is denied

Entitlement to service connection for a left knee disability, is denied

Entitlement to service connection for bilateral pes planus or flat feet, is denied. 


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


